THE STATE OF TEXAS
                        MANDATE
              *********************************************
TO THE 2ND DISTRICT COURT OF CHEROKEE COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 18th
day of March, 2015, the cause upon appeal to revise or reverse your judgment between

                             WILLIS HENRY GREEN, Appellant

                         NO. 12-13-00391-CR; Trial Court No. 18971

                                     By per curiam opinion.

                              THE STATE OF TEXAS, Appellee

was determined; and therein our said Court made its order in these words:

       “THIS CAUSE came on to be heard on the appellate record and the briefs filed herein;
and the same being inspected, it is the opinion of the Court that the trial court’s judgment below
should be modified and, as modified, affirmed.

       It is therefore ORDERED, ADJUDGED and DECREED that the trial court’s judgment
below be modified to delete the assessment of attorney’s fees in Counts I and II; and as
modified, the trial court’s judgment is affirmed; and that this decision be certified to the trial
court below for observance.”


        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 29th day of July, 2015.

                       CATHY S. LUSK, CLERK


                       By: _______________________________
                           Chief Deputy Clerk